Citation Nr: 1237101	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  04-42 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1972 to June 1974. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2003 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a decision in March 2011, the Board granted a higher rating for a service-connected disability and remanded the case to for additional development on the claim for a total disability rating for compensation based on individual unemployability.  And the case is back before the Board.  

The claim for a total disability rating for compensation based on individual unemployability for the period prior to June 29, 2012, is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In a rating decision in August 2012, the RO granted a 100 percent schedular rating for service-connected major depression as well as special monthly compensation based on being housebound under 38 U.S.C.A. § 1114(s), assigning an effective date of June 29, 2012; the Veteran cannot receive additional compensation for the period beginning June 29, 2012, under a claim for a total disability rating for compensation based on individual unemployability. 






CONCLUSION OF LAW

Entitlement to a total disability rating for compensation based on individual unemployability for the period beginning June 29, 2012 lacks legal merit.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. In this case, however, the law, and not the evidence is dispositive. 

The United States Court of Appeals for Veterans Claims (Court) has held that when the law, and not the underlying facts or development of the facts, is dispositive in a matter, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, and not factual evidence, is dispositive).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it has to be rated as at least 60-percent disabling.  Whereas if there are two or more disabilities, one has to be rated as at least 40 percent disabling, and there must be additional disability to bring the combined rating to at least 70 percent.  38 C.F.R. § 4.16(a).  


Certain exceptions are made to considering what is one versus two or more disabilities depending, for example, on whether the disabilities affect one or both upper or lower extremities, including the bilateral factor, or result from common etiology or a single accident, or affect a single bodily system.  Also, even if the Veteran does not satisfy the threshold minimum rating requirements of § 4.16(a), he still may receive a total disability rating for compensation based on individual unemployability on an extra-schedular basis under 38 C.F.R. § 4.16(b).

In a rating decision in August 2012, the RO granted the Veteran a 100 percent schedular rating for service-connected major depression and special monthly compensation based on being housebound under 38 U.S.C.A. § 1114(s).  The effective date of both awards was June 29, 2012.  

While a separate award of a total disability rating for compensation predicated on a single disability may form the basis of an award of special monthly compensation, in this case, in addition to the award of a 100 percent schedular rating for service-connected major depression, the RO awarded special monthly compensation based on being housebound.  Both awards are effective from June 29, 2012.  With the awarded of both a 100 percent schedular rating and special monthly compensation, the Veteran cannot receive additional compensation from June 29, 2012 under a claim for a total disability rating for compensation.  The claim for a total disability rating for compensation for the period beginning June 29, 2012, lacks legal merit.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (a separate award of a total disability for a single disability may form the basis for an award of special monthly compensation).  


ORDER

A total disability rating for compensation based on individual unemployability for the period beginning June 29, 2012, is dismissed.  



REMAND

The Board now turns to the issue of a total disability rating for compensation based on individual unemployability for the period before June 29, 2012.  

In a rating decision in July 2009, the RO denied the claim for a total disability rating for compensation on the basis that the Veteran had not filed a substantially complete VA Form 21-8940, Application For Increased Compensation Based on Unemployability, as he was requested to do so.  The Veteran did not appeal the July 2009 rating decision.  

In December 2009, a VA examiner raised the issue of unemployability.  Within one year of the VA examiner's report, the Veteran submitted a formal claim for a total disability rating for compensation when he filed VA Form 21-8940, Application For Increased Compensation Based on Unemployability, in December 2010.  

As directed by the Board in the remand in March 2011, the RO adjudicated the claim for a total disability rating for compensation in August 2012.  According to the supplemental statement of the case, evidence before May 2012 was not considered and the earlier evidence included the opinion of the VA examiner in December 2009.  

In light of the foregoing, the case is REMANDED for the following action:

Adjudicate the claim for a total disability rating for compensation based on individual unemployability for the period before June 29, 2012, to include consideration of the evidence in the file back to the date the claim was raised by a VA examiner in December 2009.  




If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


